1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                 ***
6     RICKIE HILL,                                      Case No. 3:20-cv-00167-MMD-WGC
7                                    Plaintiff,                       ORDER
             v.
8
      DOUGLAS R. RANDS, et al.,
9
                                 Defendants,
10

11          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

12   by a state prisoner. On April 26, 2021, the Court issued an order directing Plaintiff Rickie

13   Hill to file his updated address with the Court by May 21, 2021. (ECF No. 4.) The deadline

14   has now expired, and Hill has not filed his updated address or otherwise responded to

15   the Court’s order.

16          District courts have the inherent power to control their dockets and “[i]n the

17   exercise of that power, they may impose sanctions including, where appropriate . . .

18   dismissal” of a case. Thompson v. Hous. Auth. of L.A., 782 F.2d 829, 831 (9th Cir. 1986).

19   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

20   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

21   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local

22   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for

23   failure to comply with an order requiring amendment of complaint); Carey v. King, 856

24   F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule

25   requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal

26   Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with

27   court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming
28   dismissal for lack of prosecution and failure to comply with local rules).
1           In determining whether to dismiss an action for lack of prosecution, failure to obey

2    a court order, or failure to comply with local rules, the Court must consider several factors:

3    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

4    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

5    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

6    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

7    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

8           Here, the Court finds that the first two factors, the public’s interest in expeditiously

9    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

10   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
11   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

12   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air W.,

13   Inc., 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

14   disposition of cases on their merits—is greatly outweighed by the factors in favor of

15   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

16   the court’s order will result in dismissal satisfies the “consideration of alternatives”

17   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

18   at 1424. The Court’s order requiring Hill to file his updated address with the Court by May

19   21, 2021 expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff fails to timely

20   comply with this order, this case will be subject to dismissal without prejudice.” (ECF No.
21   4.) Thus, Hill had adequate warning that dismissal would result from his noncompliance

22   with the Court’s order to file his updated address by May 21, 2021.

23          It is therefore ordered that this action is dismissed without prejudice based on Hill’s

24   failure to file an updated address in compliance with the Court’s April 26, 2021 order.

25          It is further ordered that the application to proceed in forma pauperis (ECF No. 1)

26   is denied as moot.

27   ///
28   ///


                                                   2
1    The Clerk of Court will enter judgment accordingly and close this case.

2    DATED THIS 24th Day of May 2021.

3

4                                      MIRANDA M. DU
                                       CHIEF UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                         3
